Order reversed on the law and the facts as matter of discretion, without costs on this appeal to any party, and matter remitted to the Special Term for a further hearing. Memorandum: On the record before us we reach the conclusion that the denial of the writ was technically erroneous, still the interest of the courts is for the welfare of the child and we are dealing now with a situation which may have changed since the order denying the writ was granted on June 18, 1936. We have, therefore, determined that for the welfare of the child there should be a further hearing so that the court may be advised of the situation existing at the present time in the *788household of the relator and in the household of the respondents. All concur. (The order awards custody of an infant to the maternal grandparents in a habeas corpus proceeding.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.